Title: From George Washington to Edward Carrington, 26 June 1797
From: Washington, George
To: Carrington, Edward



Dear Sir,
Mount Vernon 26th June 1797

General Marshall, who did me the favour to spend an evening at this place on his way to Philadelphia, confirms the report I had before received of the utility of Mr Bookers improved threshing Machine; and added, that a letter for that Gentleman directed to your care, would certainly reach him.
As I am extremely desirous, (and that with as little delay as possible) to get one or two erected, and had got the Scantling for them on the plan of the Scotch Machine, used by Mr Jefferson, Genl Lee & others, I have taken the Liberty of requesting the favour of your care of the enclosed letter —to which I am induced from the consideration of not having possessed myself of Mr Bookers Christened name or place of abode—I am always & sincerely Your Affecte Hble Servant

Go: Washington

